     Case 2:19-cv-00568-ECM-SMD Document 73 Filed 10/14/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

JENNIFER CROMARTIE,                               )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         ) CIVIL ACT. NO. 2:19-cv-568-ECM
                                                  )              (WO)
JONATHAN BIRMINGHAM, et al.,                      )
                                                  )
       Defendants.                                )

                          MEMORANDUM OPINION and ORDER

       Now pending before the court is the Recommendation of the Magistrate Judge (doc.

71) which recommends that the Defendants’ motions to dismiss (docs. 57 and 59) be

granted and the Plaintiff’s second amended complaint dismissed with prejudice. (Doc. 71

at 10). On August 14, 2020, the Plaintiff filed “an answer” to the Recommendation which

the Court construes as objections to the Recommendation. (Doc. 72).

       When a party objects to a Magistrate Judge’s Report and Recommendation, the

district court must review the disputed portions de novo. 28 U.S.C. § 636(b)(1). The

district court “may accept, reject, or modify the recommended disposition; receive further

evidence; or resubmit the matter to the magistrate judge with instructions.” Fed. R. Civ.

P. 72(b)(3). De novo review requires that the district court independently consider factual

issues based on the record. Jeffrey S. ex rel. Ernest S. v. State Bd. of Educ., 896 F.2d 507,

513 (11th Cir. 1990).      However, objections to the Magistrate Judge’s Report and

Recommendation must be sufficiently specific in order to warrant de novo review. See

Macort v. Prem, Inc., 208 F. App’x 781, 783-85 (11th Cir. 2006). Otherwise, a Report and
      Case 2:19-cv-00568-ECM-SMD Document 73 Filed 10/14/20 Page 2 of 4




Recommendation is reviewed for clear error. Id.

       The Court has carefully reviewed the Recommendation of the Magistrate Judge, and

the Plaintiff’s objections. In her objections, the Plaintiff simply objects to the dismissal of

her complaint without any specificity and without stating the bases for her objections. See

Doc. 72. She does not point to any legal error committed by the Magistrate Judge but seeks

instead permission to file an amended complaint. (Id.) Consequently, the Recommendation

is reviewed for clear error, and the Court finds that the Plaintiff’s objections are due to be

overruled.

       To the extent that the Plaintiff seeks permission to amend her complaint rather than

suffer dismissal because the Court did not warn her that her complaint could be dismissed

for failing to properly plead her claims, the Court concludes that amending the complaint

at this juncture would be futile. (Doc. 72 at 9) (requesting “to have one last chance to

amend her Complaint, such that it conforms to the Rules and orders”).

       Under Fed. R. Civ. P. 15(a)(2), a “court should freely give leave to amend when

justice so requires.” While leave to amend should be “freely given when justice so

requires,” the court can deny amendments when (1) the amendment would be prejudicial

to the opposing party; (2) there has been undue delay or bad faith on the part of the moving

party; or (3) the amendment would be futile. See Fed. R. Civ. P. 15(a); Foman v. Davis,

371 U.S. 178, 182 (1962). See also Jameson v. Arrow Co., 75 F.3d 1528, 1534 (11th Cir.

1996). “A district court need not, however, allow an amendment . . . where amendment

would be futile.” Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 1001) (citing Foman,

371 U.S. at 182).
      Case 2:19-cv-00568-ECM-SMD Document 73 Filed 10/14/20 Page 3 of 4




       In her second amended complaint, the Plaintiff alleges seventeen causes of action

against the sixteen named Defendants. The Plaintiff labels each cause of action; however,

she must do more than simply assert that she is entitled to relief under a particular theory.

“[A] plaintiff’s obligation to provide the ‘grounds’ of h[er] ‘entitle[ment] to relief’ requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing Papasan

v. Allain, 478 U.S. 265, 286 (1986)0. Simply stating that the defendants violated her rights

or using legal terms is insufficient as a matter of law to state viable claims against the

defendants.

       Under the circumstances, and because the Plaintiff twice amended her complaint

but has been unable to properly plead her claims, the Court concludes that allowing the

Plaintiff to amend the complaint again would be futile. See Foman, 371 U.S. at 182

(holding that leave to amend need not be given when the amendment would be futile).

       Accordingly, for the reasons as stated and for good cause, it is

       ORDERED as follows that:

       1.     the Plaintiff’s objections (doc. 72) are OVERRULED;

       2.     the Recommendation of the Magistrate Judge (doc. 71) is ADOPTED;

       3.     the Defendants’ motions to dismiss (docs. 57 and 59) are GRANTED;

       4.     judgment is GRANTED in favor of the Defendants;

       5.     this case is DISMISSED with prejudice; and

       6.     the parties shall bear their own costs.

       A final judgment will be entered.
Case 2:19-cv-00568-ECM-SMD Document 73 Filed 10/14/20 Page 4 of 4




DONE this 14th day of October, 2020.


                    /s/ Emily C. Marks
                   EMILY C. MARKS
                   CHIEF UNITED STATES DISTRICT JUDGE
